DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Takahashi on 01/10/2022.

The application has been amended as follows: 
IN THE CLAMIS;
Claim 14, line 1; replace “12” with -- 11 --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Raghu (US 10,346,969 B1) and Sundareswara (US 2020/0167640 A1) on the record discloses monitoring the structure with an infrared sensor to provide thermal data of the structure within a field of view of the infrared sensor; and processing the thermal data in a processor, the processor configured to execute instructions stored in a memory to extract features from the thermal data and to utilize at least one machine learning model to detect onset or propagation of defects in the structure, wherein processing the thermal data further comprises utilizing a first and second machine learning model to detect onset or propagation of defects in the structure.
Instead, Raghu discloses identifying a data set comprising a plurality of images and a plurality of labels, wherein each of the labels corresponds to one of the plurality of images, and wherein each of the 
Sundareswara discloses receiving input data including a plurality of feature vectors, the input data including sensor data associated with one or more aircraft; labeling each feature vector of the plurality of feature vectors based on a temporal proximity of the feature vector to occurrence of a fault; determining, for each feature vector of a subset of the plurality of feature vectors, a probability that the label value associated with the feature vector is correct; reassigning labels of one or more feature vectors of the subset, the one or more feature vectors having a probability that fails to satisfy a probability threshold;  and after reassigning the labels of the one or more feature vectors, training an aircraft fault prediction classifier using supervised training data including the plurality of feature vectors and the labels associated with the plurality of feature vectors, the aircraft fault prediction classifier configured to predict occurrence of a second fault of an aircraft using second sensor data of the aircraft.
Regarding claim 11, none of the prior arts Raghu (US 10,346,969 B1) and Sundareswara (US 2020/0167640 A1) on the record discloses an infrared sensor having a field of view of the structure; and a processor coupled to the infrared sensor and to a memory, the memory containing non- transitory instructions that, when executed by the processor, cause the processor to process thermal data from the infrared sensor to extract features from the thermal data and utilize at least one machine learning model to detect [[the]] onset or propagation of defects in the structure; wherein the instructions executed by the processor cause the processor to process the thermal data utilizing a first and second machine learning model to detect onset or propagation of defects in the structure.

Sundareswara a system comprising a memory having instructions for discloses receiving input data including a plurality of feature vectors, the input data including sensor data associated with one or more aircraft; labeling each feature vector of the plurality of feature vectors based on a temporal proximity of the feature vector to occurrence of a fault; determining, for each feature vector of a subset of the plurality of feature vectors, a probability that the label value associated with the feature vector is correct; reassigning labels of one or more feature vectors of the subset, the one or more feature vectors having a probability that fails to satisfy a probability threshold;  and after reassigning the labels of the one or more feature vectors, training an aircraft fault prediction classifier using supervised training data including the plurality of feature vectors and the labels associated with the plurality of feature vectors, the aircraft fault prediction classifier configured to predict occurrence of a second fault of an aircraft using second sensor data of the aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194